DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/22 has been entered.
 Claim Objections
Claims 1 and 19, along with claims 2-9, 20, 23-24 and 26-31, dependent therefrom, are objected to because of the following informalities:  In each of independent claims 1 and 19, within the “interacting the composition” step, in the phrase “and no phosphorylated alkyl amino polvcarboxylic acid” should be replaced with - and no phosphorylated alkyl amino polycarboxylic acid- in order to correct the inadvertent informality therein.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 has been amended so as to recite “and forms the conductive flowpaths for the improved stimulation performance than an otherwise identical composition.”  The phrasing of the comparison is unclear and clarification is required.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 19-20, 23-24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Beuterbaugh et al. (US 2016/0340516 – cited previously) in view of Eoff et al. (WO 2018/004624 – cited previously).
With respect to independent claim 1, Beuterbaugh et al. discloses a method of stimulating a subterranean carbonate formation ([0016]; [0020]; [0022]), comprising: 
delivering a composition comprising a relative permeability modifier ([0040]), a phosphorylated alkyl amino polycarboxylic acid ([0012]-[0018]), and a base treatment acid ([0024], wherein a mineral or organic acid is present in the treatment fluid in combination with the PMIDA; [0030]) into the subterranean carbonate formation; and
interacting the composition with carbonate in the subterranean carbonate formation to form conductive flowpaths in the subterranean carbonate formation to improve stimulation performance ([0016], wherein the dissolution of the carbonate matrix is promoted; [0034]; [0036]).  
Beuterbaugh et al. discloses wherein the treatment fluid may include additives, such as the relative permeability modifier noted above ([0040]).  The reference, however, fails to disclose such a relative permeability modifier as a hydrophobically modified polymer as instantly claimed. 
Eoff et al. teaches relative permeability modifiers used within acidizing treatments for the purpose of decreasing the production of water with hydrocarbons and for reducing matrix permeability during a relatively short term acidizing operation (p. 6, l. 4-27).  Examples thereof suggested for such purposes include hydrophobically modified hydrophilic monomers (p. 6, l. 28-p. 8, l. 2).
Since Beuterbaugh et al. suggests the inclusion of a relative permeability modifier within the disclosed treatment fluid used for acidizing and Eoff et al. teaches hydrophobically modified polymers as examples of relative permeability modifiers used in acidizing fluid, it would have been obvious to one having ordinary skill in the art to try a hydrophobically modified polymer as suggested by Eoff et al. in the treatment fluid of Beuterbaugh et al. in order to yield the predictable result of reducing the matrix permeability during the acidizing operation and decreasing the production of water with hydrocarbons subsequently produced from the formation.
With regard to the interaction of the composition of Beuterbaugh et al. in view of Eoff et al. that provides for improved stimulation performance in comparison to a composition with (1) the same weight percent of the base treatment acid and no hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, (2) the same weight percent of the base treatment acid, the phosphorylated alkyl amino polycarboxylic acid and no hydrophobically modified polymer; and (3) the same weight percent of the base treatment acid, a higher weight percent of the hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, Beuterbaugh et al. suggests wherein stimulation performance is improved as a result of deposition of a protecting coating composition of the phosphorylated alkyl amino polycarboxylic acid; the Examiner notes, this mechanism also appears to be suggested by Applicant in [0013] of the specification as filed, wherein the phosphorylated alkyl amino polycarboxylic acid is taught to adhere or bind to a calcite surface to give a molecular film and thus inhibit further reaction by the base acid.  Since Beuterbaugh et al. in view of Eoff et al. suggests the composition as comprising the hydrophobically modified polymer and phosphorylated alkyl amino polycarboxylic acid, i.e., the same composition as instantly claimed to be included with the base treatment acid, as well as wherein Beuterbaugh et al. suggests the ability of the phosphorylated alkyl amino polycarboxylic acid to act in the same manner instantly disclosed by Applicant, i.e., depositing a protective coating on the carbonate formation, it is the position of the Office the composition of Beuterbaugh et al. in view of Eoff et al. would act in the same manner as claimed, i.e., improve stimulation performance as compared to each of the compositions as claimed.  If there is any difference between interaction of the composition of Beuterbaugh et al. in view of Eoff et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).	
With respect to dependent claim 2, Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try such an amount thereof within the composition of Beuterbaugh et al. in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27).  With regard to the amount as within the range as claimed, one having ordinary skill in the art would recognize the optimal amount to employ since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to dependent claim 3, Beuterbaugh et al. discloses wherein the PMIDA may be present in an amount of the treatment fluid of about 0.5- 55 weight percent ([0039]).  Since such overlaps the range instantly claimed by Applicant, it would have been obvious to one having ordinary skill in the art to try an amount within the range instantly claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for forming the intended protective coating therewith ([0023]).
With respect to dependent claim 4, Beuterbaugh et al. suggests through example an amount of base treatment acid of 15% or 10% ([0088]; [0090]).  Although silent to suggesting the entirety of the range instantly claimed, it would have been obvious to one having ordinary skill in the art to provide for an amount of base treatment acid as claimed since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for acidizing the formation therewith.
With respect to dependent claim 5, Beuterbaugh et al. discloses the phosphorylated alkyl amino polycarboxylic acid selected from the group as claimed ([0012]-[0018]).
With respect to dependent claims 6 and 7, Eoff et al. suggests the hydrophobically modified polymer selected from the group as claimed (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1).
With respect to dependent claim 8, Beuterbaugh et al. discloses wherein the base treatment acid is selected from the group as claimed ([0030]).
With respect to dependent claim 9, Beuterbaugh et al. discloses wherein the composition comprises PMIDA in an amount of the treatment fluid of about 0.5- 55 weight percent ([0039]) and a base treatment acid of hydrochloric acid in an amount of 10% or 15% ([0088]; [0090]).  Eoff et al. further suggests the hydrophobically modified polymer selected from the group as claimed (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1).  The Examiner notes, Eoff et al. further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try such an amount thereof within the composition of Beuterbaugh et al. in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27).  With regard to the amounts of each component falling within the ranges as claimed, given the suggestions of both Beuterbaugh et al. and Eoff et al., one having ordinary skill in the art would recognize the optimal amounts for each since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to independent claim 19, Beuterbaugh et al. discloses a method of extracting hydrocarbons ([0046]), comprising: 
delivering a composition comprising a relative permeability modifier ([0040]), a phosphorylated alkyl amino polycarboxylic acid ([0012]-[0018]), and a base treatment acid ([0024], wherein a mineral or organic acid is present in the treatment fluid in combination with the PMIDA; [0030]) into a subterranean carbonate formation via a wellbore ([0045]-[0046]); 
interacting the composition with carbonate in the subterranean carbonate formation to form conductive flowpaths in the subterranean carbonate formation to improve stimulation performance ([0016], wherein the dissolution of the carbonate matrix is promoted; [0034]; [0036]); and
producing hydrocarbons from the subterranean formation through the wellbore ([0046]).  
Beuterbaugh et al. discloses wherein the treatment fluid may include additives, such as the relative permeability modifier noted above ([0040]).  The reference, however, fails to disclose such a relative permeability modifier as a hydrophobically modified polymer as instantly claimed. 
Eoff et al. teaches relative permeability modifiers used within acidizing treatments for the purpose of decreasing the production of water with hydrocarbons and for reducing matrix permeability during a relatively short term acidizing operation (p. 6, l. 4-27).  Examples thereof suggested for such purposes include hydrophobically modified hydrophilic monomers (p. 6, l. 28-p. 8, l. 2).
Since Beuterbaugh et al. suggests the inclusion of a relative permeability modifier within the disclosed treatment fluid used for acidizing and Eoff et al. teaches hydrophobically modified polymers as examples of relative permeability modifiers used in acidizing fluid, it would have been obvious to one having ordinary skill in the art to try a hydrophobically modified polymer as suggested by Eoff et al. in the treatment fluid of Beuterbaugh et al. in order to yield the predictable result of reducing the matrix permeability during the acidizing operation and decreasing the production of water with hydrocarbons subsequently produced from the formation.
With regard to the interaction of the composition of Beuterbaugh et al. in view of Eoff et al. that provides for improved stimulation performance in comparison to a composition with (1) the same weight percent of the base treatment acid and no hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, (2) the same weight percent of the base treatment acid, the phosphorylated alkyl amino polycarboxylic acid and no hydrophobically modified polymer; and (3) the same weight percent of the base treatment acid, a higher weight percent of the hydrophobically modified polymer and no phosphorylated alkyl amino polycarboxylic acid, Beuterbaugh et al. suggests wherein stimulation performance is improved as a result of deposition of a protecting coating composition of the phosphorylated alkyl amino polycarboxylic acid; the Examiner notes, this mechanism also appears to be suggested by Applicant in [0013] of the specification as filed, wherein the phosphorylated alkyl amino polycarboxylic acid is taught to adhere or bind to a calcite surface to give a molecular film and thus inhibit further reaction by the base acid.  Since Beuterbaugh et al. in view of Eoff et al. suggests the composition as comprising the hydrophobically modified polymer and phosphorylated alkyl amino polycarboxylic acid, i.e., the same composition as instantly claimed to be included with the base treatment acid, as well as wherein Beuterbaugh et al. suggests the ability of the phosphorylated alkyl amino polycarboxylic acid to act in the same manner instantly disclosed by Applicant, i.e., depositing a protective coating on the carbonate formation, it is the position of the Office the composition of Beuterbaugh et al. in view of Eoff et al. would act in the same manner as claimed, i.e., improve stimulation performance as compared to each of the compositions as claimed.  If there is any difference between interaction of the composition of Beuterbaugh et al. in view of Eoff et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).
With respect to dependent claim 20, Beuterbaugh et al. discloses wherein the phosphorylated alkyl amino polycarboxylic acid is selected from the group as claimed ([0012]-[0018]).  Eoff et al. suggests wherein the hydrophobically modified polymer selected from the group as claimed (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 19).
With respect to dependent claim 23, Beuterbaugh et al. discloses wherein the composition comprises an amount of the phosphorylated alkyl amino polycarboxylic acid that overlaps that which is instantly claimed ([0039]).  As such, it would have been obvious to one having ordinary skill in the art to try a composition comprising 2.1 wt% thereof since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and, as such, one having ordinary skill in the art would recognize a suitable concentration thereof for forming the intended protective coating therewith ([0023]).  Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try an amount as instantly claimed within the composition of Beuterbaugh et al. in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27) since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With regard to a composition thereof comprising about 2.1 wt%/10 GPT and improved stimulation performance, such would be expected compared to an otherwise identical composition comprising about 3.5 wt%/33 GPT since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to dependent claim 24, Eoff et al. suggests the hydrophobically modified polymer as noted above (p. 6, l. 28-p. 8, l. 2; see motivation to combine as set forth above with respect to claim 1), and further suggests an amount of the relative permeability modifier as 100 ppm to about 15,000 ppm (p. 12, l. 11-15).  As such, it would have been obvious to one having ordinary skill in the art to try an amount as instantly claimed within the composition of Beuterbaugh et al., i.e., an effective amount for providing shear thickening non-Newtonian fluid behavior, in order to temporarily reduce the matrix permeability therewith (p. 6, l. 4-27) since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	With respect to depending claims 26 and 27, Beuterbaugh et al. in view of Eoff et al. suggests the same treatment fluid as instantly claimed.  Although silent to the pore volume to breakthrough as less than 5 and/or about 1.5 as claimed, the Examiner notes, the instant application shows examples of comparative fluids to the instantly claimed and disclosed fluid containing only one of the instantly claimed components, wherein such have a pore volume to breakthrough of less than 5.  Since Beuterbaugh et al. in view of Eoff et al. suggests a fluid that includes each of the claimed components, the pore volume to breakthrough thereof would be expected to fall at least within the claimed range of less than 5 since “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  One having ordinary skill would recognize an optimal pore volume to breatkthrough to provide for as based on the conditions encountered in the formation in order to achieve the optimal acidization thereof.	
With respect to dependent claims 28 and 29, Beuterbaugh et al. discloses adhering the phosphorylated alkyl amino polycarboxylic acid to a surface of the subterranean carbonate formation at a pH of less than 7 to at least partially inhibit reaction between the surface and the base treatment acid, and, further, wherein the composition comprises an effective amount of the phosphorylated alkyl amino polycarboxylic acid to at least partially inhibit reaction between the surface and the base treatment acid ([0024]-[0026]; [0037]; [0039]). 
With respect to new dependent claim 30 and 31, Beuterbaugh et al. discloses the base treatment acid as comprising hydrochloric acid ([0030]).  Through example, the reference further suggests an amount of base treatment acid of 15% or 10% ([0088]; [0090]).  Although silent to the composition as comprising 28 wt%, specifically, of the hydrochloric acid, it would have been obvious to one having ordinary skill in the art to provide for an amount of base treatment acid as claimed since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish 28 weight percent of the hydrochloric acid as critical; rather, it is noted, the instant invention’s examples rely solely on the use of 15 weight percent hydrochloric acid, i.e., an amount suggested by Beuterbaugh et al. in the examples. As such, it is unclear if any unexpected results are achieved by using the instantly claimed weight percent of 28%, and, therefore, the determination to use such a weight percent would be achievable through routine experimentation in the art.
Response to Arguments
Applicant’s amendments made with respect to the specification have been fully considered and are entered.  The objections to the specification as set forth in the previous office action have been withdrawn.
Applicant’s arguments with respect to the rejections of claims as unpatentable over Beuterbaugh in view of Eoff have been fully considered, but they are not persuasive.
Applicant notes the amendments to the claims, and, further wherein Beuterbaugh mentions the possibility of using an RPM, but does not disclose why or what result is achieved therewith while Eoff discusses RPMs as used to reduce matrix permeability of water through the formation without reducing hydrocarbon permeability.  Applicant further notes Beuterbaugh as suggesting the use of RPMS for chemical diversion of an aqueous fluid such that an acid may be placed in another location within a formation, such as deeper into the formation together.  Applicant asserts neither Beuterbaugh nor Eoff teach using the RPM “to improve the performance of a composition in forming conductive flowpaths.”
The Examiner notes, the claim does not explicitly recite a specific type of improvement, but rather a general requires the method “improve stimulation performance” as compared to each of the now recited fluids (1)-(3). As noted by Applicant, Beuterbaugh suggests wherein RPMs used for chemical diversion of an aqueous fluid allow an acid to be placed in another location within a formation, such as deeper into the formation. Such would be considered an improvement in stimulation performance in that the acid used with the RPM is thus capable of penetrating further into the formation than an acid used without the RPM.  As such, the Examiner maintains the combination of Beuterbaugh et al. and Eoff suggests “improved stimulation performance” as claimed.  
Applicant further asserts the claims require using a composition to improve stimulation performance compared to different composition make-ups of the same components.  However, the Examiner maintains the reference suggest a general “improved performance” for at least the reasons set forth above.  As the rejection sets forth, Beuterbaugh et al. suggests the phosphorylated alkyl amino polycarboxylic acid as depositing a protecting coating composition and this mechanism also appears to be suggested by Applicant in [0013] of the specification as filed, wherein the phosphorylated alkyl amino polycarboxylic acid is taught to adhere or bind to a calcite surface to give a molecular film and thus inhibit further reaction by the base acid.  Since the phosphorylated alkyl amino polycarboxylic acid protects the formation to inhibit reaction by the base acid therein and the combination of use therewith with an RPM allows acid to penetrate deeper into a formation it is the position of the Office that the combination of references provides for the general “improved stimulation performance” as claimed.  
Applicant may consider clarifying further what an improved stimulation performance is with respect to, i.e., further penetration in the formation, the achievement of a particular permeability that is achieved therewith, and/or a particular unexpected result, etc., in combination with a more specific amount of each component used to achieve such purpose/unexpected result.  Such amendments may distinguish the claims from the art of record.  
Applicant asserts there is no motivation to combine Beuterbaugh and Eoff since diversion is a well known purpose for using a RPM and the claims do not use the hydrophobically modified polymer to direct to the composition to a different location in the formation, but rather to improve stimulation performance.  As set forth above, the Examiner maintains as suggested by the references, the RPM allows acid to penetrate deeper into a formation, thereby “improving stimulation performance” and since both Beuterbaugh and Eoff teach RPMs used for such purposes, the references are combinable for at least the reasons of record.  
Applicant further asserts the combination of references do not teach improving stimulation performance as compared to different compositions as claimed.  However, the Examiner respectfully disagrees as the reference suggests wherein excessive reactivity of acid reactive substances can lead to ineffective stimulation and preclude delivery of the acid to the wellbore location where the acid’s presence is desired ([0011]).  The inclusion of the additional components with the acid in Beuterbaugh seeks to prevent ineffective stimulation, thereby providing for improved stimulation as compared to an acid without the addition of such components, and, therefore, the rejection is maintained.  
As noted above, should Applicant seek to improve a specific aspect of stimulation with the instant composition, clarification of such within the claims is advised.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/11/22